Exhibit 10.30

 

[Letterhead of Onyx Software Corporation]

March 5, 2003

 

Mazama Capital Management, Inc.

One SW Columbia, Suite 1500

Portland, OR 97258

 

Re:   Letter Agreement

 

Ladies and Gentlemen:

 

We are in receipt of your letter dated March 4, 2003 relating to your beneficial
ownership of 10,779,600 shares of Common Stock (the “Shares”) of Onyx Software
Corporation (“Onyx”), which constitute approximately 21.1% of the outstanding
shares of Onyx Common Stock. The Board of Directors of Onyx has reviewed your
letter and determined that Mazama’s acquisition of the shares was made in good
faith and without knowledge that such acquisition would, absent this
determination by Onyx’s Board of Directors, make Mazama an “Acquiring Person”
under the Rights Agreement dated October 25, 1999 between the Company and Mellon
Investor Services LLC, formerly known as ChaseMellon Shareholder Services
L.L.C., as rights agent (the “Rights Agreement”).

 

Under the terms of the Rights Agreement, Mazama would be required to divest
itself of any Shares in excess of the number of Shares that would constitute 15%
of Onyx’s issued and outstanding shares of Common Stock. Because it would be in
neither our interest nor yours for Mazama to divest itself of excess Shares at
this time, the Board of Directors has approved, conditioned upon your execution
of this Letter Agreement, an amendment to the Rights Agreement, in the form
attached hereto as Exhibit A (the “Amendment”), under which Mazama will become a
“Grandfathered Shareholder,” and will thereby be permitted to retain its current
ownership interest in Onyx.

 

In consideration of Onyx entering into the Amendment, Mazama hereby agrees that
so long as Mazama “Beneficially Owns” (as defined in Section 1 of the Rights
Agreement) more than 15% of Onyx’s outstanding shares of Common Stock, Mazama
shall not:

 

  (i)   in any manner acquire, agree to acquire or make any proposal to acquire,
directly or indirectly, any voting securities or assets of Onyx or any of its
subsidiaries;

 

  (ii)   propose to enter into, directly or indirectly, any merger or business
combination involving Onyx or any of its subsidiaries or to purchase, directly
or indirectly, a material portion of the assets of Onyx or any of its
subsidiaries;

 



--------------------------------------------------------------------------------

Mazama Capital Management, Inc.

March 5, 2003

Page 2

 

  (iii)   make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
Securities and Exchange Commission) to vote, or seek to advise or influence any
person with respect to the voting of any voting securities of Onyx or any of its
subsidiaries;

 

  (iv)   form, join or in any way participate in a “group” (within the meaning
of Section 13 (d)(3) of the Securities Exchange Act of 1934, as amended) or
otherwise act, alone or in concert with others, to seek to control or influence
the management, Board of Directors or policies of Onyx;

 

  (v)   vote against any candidates for Onyx’s Board of Directors recommended by
Onyx or vote in favor of any candidates for Onyx’s Board of Directors who are
not recommended by Onyx;

 

  (vi)   advise, assist or encourage any other persons in connection with any of
the foregoing;

 

  (vii)   request that Onyx (or its directors, shareholders, officers, employees
or agents), directly or indirectly, amend or waive any provision of this Letter
Agreement; or

 

  (viii)   take any action which might require Onyx to make a public
announcement regarding the possibility of a business combination, merger or sale
of assets.

 

Promptly following execution of this Letter Agreement, Onyx agrees to enter into
the Amendment.

 

If Mazama agrees with the foregoing, please execute this Letter Agreement in the
space provided below.

 

Sincerely,

 

ONYX SOFTWARE CORPORATION

         

Accepted and Agreed:

 

MAZAMA CAPITAL MANAGEMENT, INC.

By:

 

/s/    Paul B. Dauber        

--------------------------------------------------------------------------------

     

By:

 

/s/    Brian Alfrey        

--------------------------------------------------------------------------------

   

Paul B. Dauber

     

Name:

 

Brian Alfrey

   

Vice President, Chief Legal Officer and Secretary

     

Title:

 

Chief Operating Officer